                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

THE HONORABLE LOUIE                                  §
GOHMERT, et al.,                                     §
                                                     §
        Plaintiffs,                                  §
                                                     §
v.                                                   §     Case No. 6:20-cv-660-JDK
                                                     §
THE HONORABLE MICHAEL R.                             §
PENCE, IN HIS OFFICIAL                               §
CAPACITY AS VICE PRESIDENT OF                        §
THE UNITED STATES,                                   §
                                                     §
        Defendant.                                   §

                                        FINAL JUDGMENT
          The Court, having considered Plaintiffs’ case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

          It is ORDERED that Plaintiff’s case is DISMISSED WITHOUT

 PREJUDICE for lack of subject matter jurisdiction.                      All pending motions are

 DENIED as MOOT.1

          The Clerk of the Court is instructed to close this case.

          So ORDERED and SIGNED this 1st                   day of January, 2021.



                                                     ___________________________________
                                                     JEREMY D. KERNODLE
                                                     UNITED STATES DISTRICT JUDGE



 1   The Court notes that there are several pending motions to intervene. See Docket Nos. 15, 19, 25, 36.
     “An existing suit within the court’s jurisdiction is a prerequisite of an intervention.” Kendrick v.
     Kendrick, 16 F.2d 744, 745 (5th Cir. 1926). Because the Court lacks subject matter jurisdiction over
     this case, there is no live case or controversy in which the interested parties can intervene.
